DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The Amendment filed January 6, 2021 in response to the Office Action of September 8, 2020, is acknowledged and has been entered. Claims 1-5, 9-14, 16-22 are pending. Claims 6-8, 15 are canceled. Claims 1-3, 9, 12-14, 16, 17 are amended. Claims 19-22 are new. Claims 4, 5, 10, 11 remain withdrawn. New claims 21 and 22 are withdrawn as being drawn to non-elected species. Claims 1-3, 9, 12-14, 16-20 are currently being examined as drawn to the elected species of immune inducer composition comprising polypeptides, and MHC class I polypeptides. The species of MHC class I polypeptides SEQ ID NOs:1-7 and 9-36 have been rejoined with SEQ ID NO:8 for examination.
Claim Objections
2.	Claim 17 is free of the art but are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Maintained Rejections
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 1-3, 12-14, and 19 remain/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it is not a patent-eligible product of nature. The claims are directed to polypeptide and peptide sequences that occur in nature (as part or all of the stearoyl-CoA desaturase 1 “SCD1” polypeptide). Although the peptides are fragments of protein or SCD1 sequences that occur in nature, breaking the bonds between amino acids to from fragments is not considered sufficient to make the peptide structurally significantly different from what occurs in nature. Further, proteins are naturally degraded in cells into peptide fragments in vivo.

Response to Arguments
4.	Applicants argue that the proper test for eligibility requires drawing a distinction between what is necessarily present in nature and what is only possibly present in nature. Applicants argue that if the evidence shows the product is a possibility in nature, that possibility alone does not support a conclusion of patent eligibility. Applicants argue that the Office has not provided evidence that the claimed peptides occur in nature.
	The arguments have been considered but are not persuasive. Contrary to arguments, Examiner did establish that SCD1 polypeptide is a naturally occurring protein and that the claimed peptides are simply sections or fragments of it, and these fragments are not markedly different from the SCD1 sequences occurring in nature. Applicants have not argued against the fact that SCD1 polypeptide SEQ ID NO:2 occurs in nature, and Applicants have not argued against Examiner’s assertion that the claimed 
[0010] As a result of intensive research, the present inventors have found that the human SCD1 protein consisting of the amino acid sequence represented by SEQ ID NO: 2 is specifically expressed in tissues or cells of malignant lymphoma, breast cancer, liver cancer, prostate cancer, ovarian cancer, renal cancer, colorectal cancer, stomach cancer, malignant brain tumor, esophageal cancer, and lung cancer. 
 
In response to arguments, Applicants are directed to the attached USPTO Memorandum issued March 4, 2014 with regards to patent eligibility for claims drawn to natural products. Example E is relevant to the instant claims. While Example E is drawn to nucleotide fragments of a nucleic acid sequence that occurs in nature, the examination is applicable to peptide fragments of a naturally occurring protein sequence. The Example states: “… even though isolation structurally changes a nucleic acid from its natural state, the resultant difference (e.g., “broken” bonds) is not significant enough to render the isolated nucleic acid markedly different, because the genetic structure and sequence of the nucleic acid has not been altered. See, e.g., Myriad, 133 S. Ct. at 2116-18. Further, the first and second primers have the same function as their natural counterpart DNA, i.e., to hybridize to their complementary nucleotide sequences. The minor structural differences taken together with the lack of any functional difference between the primers and the natural DNA fail to demonstrate that the recited products are markedly different from what exists in nature.” Similar to Example E, in the instant case broken bonds between the claimed peptide fragments and the parental natural protein sequence SEQ ID NO:2 is not significant enough to 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-3, 9, 12, 13, 16, 18, 20 remain/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2014/0154206, Kurihara et al, published June 2014.
Kurihara et al teach an immune inducer composition comprising:
(i) an immune enhancer ([19]; [55-58]; claims 1-16); and
(ii) an SCD1 polypeptide SEQ ID NO:4 that comprises instant SEQ ID NO:8 at residues 86-95 of SEQ ID NO:4, which would be a polypeptide comprising one to several amino acids additional to instant SEQ ID NO:8 as instantly claimed (abstract; [16-19]; claims 1-16); or
(iii) a peptide consisting of not less than 7 consecutive amino acids of SEQ ID NO:4 ([16-19]; [34-36]); or

Kurihara et al teach a method of treating cancer in an animal, the method comprising administering to the animal the immune inducer composition, wherein the cancer expresses SCD1 protein; wherein the cancer is breast, colon, renal, liver, lung, prostate cancer or malignant brain tumor ([19]; [51-55]; [65]; [86]; claims 1-16).


Response to Arguments
6.	Applicants argue that the instant claims are amended to recite specific peptide sequences of SEQ ID NO:2 and recite polypeptides consisting of 7 or more consecutive amino acids within positions in specific ranges of SEQ ID NO:2 that are amino acids 34-50, 69-148, 178-195, 207-242, 247-280 or 296-332 of SEQ ID NO:2. Applicants argue that Kurihara discloses polypeptide having not less than 85% identity to SEQ ID NO:4. Applicants argue that Kurihara does not inherently or expressly disclose the claimed polypeptides. 
	The arguments have been considered but are not persuasive. Contrary to arguments, Examiner did not rely anywhere in the rejection of record on Kurihara’s teaching of “polypeptides having not less than 85% identity to SEQ ID NO:4” as the basis for anticipation of the claimed invention. 
	The claims are broader in scope than Applicants argue. Claim 1 broadly encompasses: (b)    polypeptides comprising one to several amino acid deletions, substitutions, insertions or additions in the amino acid sequence of any one of polypeptides consisting of 7 or more consecutive amino acids within the region any amino acid sequence consisting of 7 or more consecutive amino acids within the region of positions 34 to 50, positions 69 to 148, positions 178 to 195, positions 207 to 242, positions 247 to 280 or positions 296 to 332 in the amino acid sequence represented by SEQ ID NO: 2 that has one to several amino acid deletions, substitutions, insertions or additions. The claims encompass a broad genus of unspecified sequence variants, including SEQ ID NO:2 itself which falls under the scope of an amino acid sequence consisting of 7 or more consecutive amino acids within the region of positions 34 to 50, positions 69 to 148, positions 178 to 195, positions 207 to 242, positions 247 to 280 or positions 296 to 332 in the amino acid sequence represented by SEQ ID NO: 2 that has one to several amino acid additions. Kurihara teaches SEQ ID NO:4 that is 100% identical to instant SEQ ID NO:2 and falls under the scope of claimed immune inducer compositions, and is a specific example of a polypeptide falling within the claimed scope and anticipates the claimed genus. Kurihara also teaches immune inducing compositions comprising  a polypeptide composed of not less than 7 consecutive amino acids in SEQ ID NO:4 and a polypeptide comprising a partial sequence of SEQ ID NO:4 ([19]), that falls into the broadly claimed scope of “polypeptides consisting of 7 or more consecutive amino acids within the region of positions 34 to 50, positions 69 to 148, positions 178 to 195, positions 207 to 242, positions 247 to 280 or positions 296 to 332 in the amino acid sequence represented by SEQ ID NO: 2”. Kurihara also teaches an immune inducing composition comprising the 
	Contrary to arguments, Kurihara teaches an immune inducer composition comprising SEQ ID NO:4 identical to instant SEQ ID NO:2, as well as peptide fragments consisting of 7 or more amino acids of SEQ ID NO:4 that anticipate the claimed composition and methods. With regards to claims 12, 13 and 16, contrary to arguments, these claims are not reciting a range of sequences in instant SEQ ID NO:2 that is so specific it excludes the SCD1 protein and peptide fragments taught by Kurihara. These claims recite polypeptide sequences consisting of 7 or more consecutive amino acids found in any of positions 34 to 50, positions 69 to 148, positions 178 to 195, positions 207 to 242, positions 247 to 280, or positions 296 to 332 in the amino acid sequence represented by SEQ ID NO: 2. These ranges of sequence in SEQ ID NO:2 cover nearly the entire polypeptide SEQ ID NO:2, excluding only very short regions. The instantly claimed regions cover 263 out of 359 of the amino acids of SEQ ID NO:2 that is 73% of 
II. PRIOR ART WHICH TEACHES A RANGE OVERLAPPING OR
TOUCHING THE CLAIMED RANGE ANTICIPATES IF THE PRIOR ART
RANGE DISCLOSES THE CLAIMED RANGE WITH “SUFFICIENT
SPECIFICITY”
When the prior art discloses a range which touches or overlaps the claimed range, but no specific examples falling within the claimed range are disclosed, a case by case
determination must be made as to anticipation. In order to anticipate the claims, the
claimed subject matter must be disclosed in the reference with “sufficient specificity to
constitute an anticipation under the statute.” What constitutes a “sufficient specificity” is
fact dependent. If the claims are directed to a narrow range, and the reference teaches a broad range, depending on the other facts of the case, it may be reasonable to conclude that the narrow range is not disclosed with “sufficient specificity” to constitute an anticipation of the claims. See, e.g., Atofina v. Great Lakes Chem. Corp, 441 F.3d
991, 999, 78 USPQ2d 1417, 1423 (Fed. Cir. 2006) wherein the court held that a
reference temperature range of 100-500 degrees C did not describe the claimed range of 330-450 degrees C with sufficient specificity to be anticipatory. Further, while there was a slight overlap between the reference’s preferred range (150-350 degrees C) and the claimed range, that overlap was not sufficient for anticipation. “[T]he disclosure of a
range is no more a disclosure of the end points of the range than it is each of the
intermediate points.” Id. at 1000, 78 USPQ2d at 1424. Any evidence of unexpected
results within the narrow range may also render the claims unobvious. The question of
“sufficient specificity” is similar to that of “clearly envisaging” a species from a generic
teaching. See MPEP  §  2131.02. A 35 U.S.C. 102 /103 combination rejection is
permitted if it is unclear if the reference teaches the range with “sufficient specificity.” The examiner must, in this case, provide reasons for anticipation as well as a *>reasoned< statement regarding obviousness. Ex parte Lee, 31 USPQ2d 1105 (Bd. Pat. App. & Inter. 1993) (expanded Board). For a discussion of the obviousness of ranges see MPEP  §  2144.05.

	In the instant case, Kurihara teach polypeptide sequences consisting of 7 or more consecutive amino acids found in instant SEQ ID NO:2 that cover all of the instantly claimed regions of SEQ ID NO:2, therefore Kurihara teach polypeptides overlapping the claimed ranges and all polypeptide are within SEQ ID NO:2. Examiner 

New Rejections
(necessitated by amendments)
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



7.	NOTE: Claims 12, 13, and 16 are amended to limit the polypeptide to one that consists of 7 or more consecutive amino acids found in any of positions 34 to 50, positions 69 to 148, positions 178 to 195, positions 207 to 242, positions 247 to 280 or positions 296 to 332 in the amino acid sequence represented by SEQ ID NO: 2, requiring a new rejection applied to this claim limitation, as set forth below.


8.	Claim(s) 1-3, 9, 12, 13, 16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2009/090651, Halevi et al, published July 2009.	

Halevi et al teach SEQ ID NO:178 is a naturally occurring MHC Class I HLA-B27-binding peptide (p. 17 and 21-22). Halevi et al teach MHC Class I HLA-B27-restricted peptides are frequently 9 amino acids in length but can range from six to 14 amino acids in length (p. 17, lines 12-18). Halevi et al teach HLA-B27-binding peptides can comprise amino acid truncations (p. 26).  HLA-B27-binding peptides are utilized to stimulate T-cells to treat cancer (p. 34). Halevi et al teach pharmaceutical compositions comprising the HLA-B27-binding peptide and administering the compositions with a cancer vaccine to cancer patients to treat cancer, including lymphoma, renal, ovarian, and colon cancer (p. 34-36; claims 1, 3, 7, 24, 45, 46), wherein the HLA-B27-binding peptide is derived from a protein overexpressed in cancer patients (claim 8). Halevi et al teach the pharmaceutical compositions can further comprise adjuvants which are immune enhancers (p. 36). 

Amino Acids 296-332 of instant SEQ ID NO:2:
RESULT 8
AXF15630
ID   AXF15630 standard; peptide; 10 AA.
XX
AC   AXF15630;
XX
DT   20-AUG-2009  (first entry)
XX
DE   T-cell immunomodulation related HLA-B2705 peptide, SEQ ID 178.
XX
KW   immune modulation; t-lymphocyte; prognosis; diagnostic test;
KW   autoimmune disease; immunosuppressive; inflammatory disease;
KW   antiinflammatory; ankylosing spondylitis; musculoskeletal-gen.;
KW   arthritis; antiarthritic; psoriasis; antipsoriatic; spondylitis;
KW   osteopathic; psoriatic arthritis; inflammatory bowel disease;

KW   hematological-gen.; immunomodulator; sarcoma; dermatological; leukemia;
KW   uterine cervix tumor; gynecological; uropathic; liver tumor;
KW   hepatotropic; renal tumor; nephrotropic; testis tumor; endocrine-gen.;
KW   ovary tumor; colon tumor; HLA-B2705.
XX
OS   Unidentified.
XX
CC PN   WO2009090651-A2.
XX
CC PD   23-JUL-2009.
XX
CC PF   15-JAN-2009; 2009WO-IL000067.
XX
PR   15-JAN-2008; 2008US-0021051P.
XX
CC PA   (TECR ) TECHNION RES&DEV FOUND LTD.
XX
CC PI   Admon A,  Barnea E,  Beer I,  Halevi L;
XX
DR   WPI; 2009-L86031/51.
XX
CC PT   Immunomodulating T cells, useful to treat e.g. autoimmune disease and 
CC PT   cancer, comprises contacting T cells from subject with multimeric protein
CC PT   complex having many soluble fragments of human leukocyte antigen-B2705 
CC PT   molecules and peptides.
XX
CC PS   Claim 24; SEQ ID NO 178; 71pp; English.
XX
CC   The present invention relates to a method for immunomodulating T cells, 
CC   which comprises contacting T cells from a subject with a multimeric 
CC   protein complex comprising many soluble fragments of human leukocyte 
CC   antigen (HLA)-B2705 molecules, and many peptides, where each peptide is a
CC   ligand for HLA-B2705 to modulate the T cells. The invention further 
CC   relates to: (i) a multimeric protein complex; (ii) a method for 
CC   selectively enriching a population of T cells with CD8+ T cells specific 
CC   for at least one HLA-B2705 binding peptide, which comprises: (a) 
CC   contacting a population of T cells with the multimeric protein complex, 
CC   so that CD8^+ cells specific for the HLA-B2705 binding peptide bind, (b) 
CC   washing away the unbound T cells, and (c) dissociating the bound T cells 
CC   from the multimeric protein complex; (iii) a method for diagnosing or 
CC   prognosing a cancer characterized by expression of at least one HLA-B2705
CC   binding peptide, which comprises contacting a T cell sample from a 
CC   subject with the multimeric protein complex and determining the extent of
CC   specific binding of the T cell sample as a diagnostic or prognostic 
CC   indicator of the cancer; and (iv) a conjugate comprising the multimeric 
CC   protein complex and an inert carrier. The multimeric protein complex has 
CC   activity for down regulating T cells and inducing tolerization of T 
CC   cells. The method can be used for immunomodulating T cells in subject 
CC   having autoimmune or chronic inflammatory (ankylosing spondylitis, 
CC   reactive arthritis, psoriatic spondylitis, enteropathic arthritis, 
CC   peripheral psoriatic arthritis, spondylitis associated with inflammatory 

CC   spondyloarthropathy) and cancer (melanoma, lymphoma, sarcoma, leukemia, 
CC   cervical cancer, hepatic cancer, renal cancer, testicular cancer, ovarian
CC   cancer and colon cancer), and diagnosing or prognosing cancer. The 
CC   multimeric protein complex has activity against an autoimmune disorder 
CC   and cancer cells. The multimeric protein complex can be used to determine
CC   which of the peptides are targets of the autoimmune inflammation at the 
CC   joints, spine and retina during spondyloarthropathies. The method is 
CC   useful in therapy and diagnosis of cancer and autoimmune disorders. The 
CC   present sequence is a T-cell immunomodulation related HLA-B2705 peptide, 
CC   used in the scope of the invention.
XX
SQ   Sequence 10 AA;

  Query Match             28.9%;  Score 63;  DB 14;  Length 10;
  Best Local Similarity   100.0%;  
  Matches   10;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy         18 YRWHINFTTF 27
              ||||||||||
Db          1 YRWHINFTTF 10

SEQ ID NO:36:
RESULT 2
AXF15630
ID   AXF15630 standard; peptide; 10 AA.
XX
AC   AXF15630;
XX
DT   20-AUG-2009  (first entry)
XX
DE   T-cell immunomodulation related HLA-B2705 peptide, SEQ ID 178.
XX
KW   immune modulation; t-lymphocyte; prognosis; diagnostic test;
KW   autoimmune disease; immunosuppressive; inflammatory disease;
KW   antiinflammatory; ankylosing spondylitis; musculoskeletal-gen.;
KW   arthritis; antiarthritic; psoriasis; antipsoriatic; spondylitis;
KW   osteopathic; psoriatic arthritis; inflammatory bowel disease;
KW   gastrointestinal-gen.; uveitis; cancer; cytostatic; melanoma; lymphoma;
KW   hematological-gen.; immunomodulator; sarcoma; dermatological; leukemia;
KW   uterine cervix tumor; gynecological; uropathic; liver tumor;
KW   hepatotropic; renal tumor; nephrotropic; testis tumor; endocrine-gen.;
KW   ovary tumor; colon tumor; HLA-B2705.
XX
OS   Unidentified.
XX
CC PN   WO2009090651-A2.
XX
CC PD   23-JUL-2009.
XX
CC PF   15-JAN-2009; 2009WO-IL000067.

PR   15-JAN-2008; 2008US-0021051P.
XX
CC PA   (TECR ) TECHNION RES&DEV FOUND LTD.
XX
CC PI   Admon A,  Barnea E,  Beer I,  Halevi L;
XX
DR   WPI; 2009-L86031/51.
XX
CC PT   Immunomodulating T cells, useful to treat e.g. autoimmune disease and 
CC PT   cancer, comprises contacting T cells from subject with multimeric protein
CC PT   complex having many soluble fragments of human leukocyte antigen-B2705 
CC PT   molecules and peptides.
XX
CC PS   Claim 24; SEQ ID NO 178; 71pp; English.
XX
CC   The present invention relates to a method for immunomodulating T cells, 
CC   which comprises contacting T cells from a subject with a multimeric 
CC   protein complex comprising many soluble fragments of human leukocyte 
CC   antigen (HLA)-B2705 molecules, and many peptides, where each peptide is a
CC   ligand for HLA-B2705 to modulate the T cells. The invention further 
CC   relates to: (i) a multimeric protein complex; (ii) a method for 
CC   selectively enriching a population of T cells with CD8+ T cells specific 
CC   for at least one HLA-B2705 binding peptide, which comprises: (a) 
CC   contacting a population of T cells with the multimeric protein complex, 
CC   so that CD8^+ cells specific for the HLA-B2705 binding peptide bind, (b) 
CC   washing away the unbound T cells, and (c) dissociating the bound T cells 
CC   from the multimeric protein complex; (iii) a method for diagnosing or 
CC   prognosing a cancer characterized by expression of at least one HLA-B2705
CC   binding peptide, which comprises contacting a T cell sample from a 
CC   subject with the multimeric protein complex and determining the extent of
CC   specific binding of the T cell sample as a diagnostic or prognostic 
CC   indicator of the cancer; and (iv) a conjugate comprising the multimeric 
CC   protein complex and an inert carrier. The multimeric protein complex has 
CC   activity for down regulating T cells and inducing tolerization of T 
CC   cells. The method can be used for immunomodulating T cells in subject 
CC   having autoimmune or chronic inflammatory (ankylosing spondylitis, 
CC   reactive arthritis, psoriatic spondylitis, enteropathic arthritis, 
CC   peripheral psoriatic arthritis, spondylitis associated with inflammatory 
CC   bowel disease, acute anterior uveitis and undifferentiated 
CC   spondyloarthropathy) and cancer (melanoma, lymphoma, sarcoma, leukemia, 
CC   cervical cancer, hepatic cancer, renal cancer, testicular cancer, ovarian
CC   cancer and colon cancer), and diagnosing or prognosing cancer. The 
CC   multimeric protein complex has activity against an autoimmune disorder 
CC   and cancer cells. The multimeric protein complex can be used to determine
CC   which of the peptides are targets of the autoimmune inflammation at the 
CC   joints, spine and retina during spondyloarthropathies. The method is 
CC   useful in therapy and diagnosis of cancer and autoimmune disorders. The 
CC   present sequence is a T-cell immunomodulation related HLA-B2705 peptide, 
CC   used in the scope of the invention.

SQ   Sequence 10 AA;

  Query Match             100.0%;  Score 56;  DB 14;  Length 10;
  Best Local Similarity   100.0%;  
  Matches    9;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 RWHINFTTF 9
              |||||||||
Db          2 RWHINFTTF 10



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	NOTE: Claims 12, 13, and 16 are amended to limit the polypeptide to one that consists of 7 or more consecutive amino acids found in any of positions 34 to 50, positions 69 to 148, positions 178 to 195, positions 207 to 242, positions 247 to 280 or positions 296 to 332 in the amino acid sequence represented by SEQ ID NO: 2, requiring a new rejection applied to this claim limitation, as set forth below.


Claims 1-3, 9, 12, 13, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2014/0154206, Kurihara et al, published June 2014.
Kurihara et al teach an immune inducer composition comprising:
(i) an immune enhancer ([19]; [55-58]; claims 1-16); and
(ii) an SCD1 polypeptide SEQ ID NO:4 that comprises instant SEQ ID NO:8 at residues 86-95 of SEQ ID NO:4 (identical to instant SEQ ID NO:2), which would be a polypeptide comprising one to several amino acids additional to instant SEQ ID NO:8 as instantly claimed (abstract; [16-19]; claims 1-16); or
(iii) a peptide consisting of not less than 7 consecutive amino acids of SEQ ID NO:4 ([16-19]; [34-36]); or
(iv) a peptide of SCD1 bound to an MHC class I molecule ([34-36]; [58]; [64-65]).
Kurihara et al teach a method of treating cancer in an animal, the method comprising administering to the animal the immune inducer composition, wherein the cancer expresses SCD1 protein; wherein the cancer is breast, colon, renal, liver, lung, prostate cancer or malignant brain tumor ([19]; [51-55]; [65]; [86]; claims 1-16).
	Although Kurihara et al do not disclose an exemplary peptide sequence that falls in the ranges of 7 or more consecutive amino acids found in any of positions 34 to 50, positions 69 to 148, positions 178 to 195, positions 207 to 242, positions 247 to 280 and or positions 296 to 332.
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to provide a polypeptide consisting of 7 or more consecutive amino acids found in any of positions 34 to 50, positions 69 to 148, positions 178 to 

Maintained Rejection
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 9 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,537,623. Although the claims at issue are not identical, they are not patentably distinct from each other because the US Patent and instant claims are both drawn to immune inducer polypeptides comprising amino acid sequences of US Patent SEQ ID NO:4 which is identical to instant SEQ ID NO:2 and comprises instant SEQ ID NO:8; methods of treating cancer in an animal comprising administering to the animal an immune enhancer in combination with the immune inducer polypeptide composition; wherein the cancer is breast, colon, liver cancer or a brain tumor; wherein the polypeptide is a peptide bound to an MHC molecule.

Response to Arguments
12.	Applicants argue that the US Patent does not claim or disclose the specific polypeptides claimed for the reasons argued above with regards to Kurihara et al.
	The arguments have been considered but are not persuasive for the reasons stated above with regards to Kurihara et al. A new rejection is set forth below addressing the amendments limiting the scope of the claims as detailed below.

New Rejection
Double Patenting
(necessitated by amendments)
13.	NOTE: Claims 12, 13, and 16 are amended to limit the polypeptide to one that consists of 7 or more consecutive amino acids found in any of positions 34 to 50, 


14.	Claims 1-3, 9, 12, 13, 16, 18, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over 1-8 of U.S. Patent No. 10,537,623 in view of US Patent Application Publication 2014/0154206, Kurihara et al, published June 2014.
	Although the claims at issue are not identical, they are not patentably distinct from each other because the US Patent and instant claims are both drawn to immune inducer polypeptides comprising amino acid sequences of US Patent SEQ ID NO:4 which is identical to instant SEQ ID NO:2 and comprises instant SEQ ID NO:8; methods of treating cancer in an animal comprising administering to the animal an immune enhancer in combination with the immune inducer polypeptide composition; wherein the cancer is breast, colon, liver cancer or a brain tumor; wherein the polypeptide is a peptide bound to an MHC molecule.
	The US Patent does not claim that the sequences of SEQ ID NO:4 consist of 7 or more consecutive amino acids of SEQ ID NO:4 (identical to instant SEQ ID NO:2) and are found within the regions of amino acids 34 to 50, positions 69 to 148, positions 178 to 195, positions 207 to 242, positions 247 to 280 or positions 296 to 332.
	Kurihara et al teach as set forth above. SEQ ID NO:4 of Kurihara et al is identical to SEQ ID NO:4 of the US Patent and to SEQ ID NO:2 of the instant claims.
prima facie obvious to one of ordinary skill in the art at the time the invention was filed to provide a polypeptide consisting of 7 or more consecutive amino acids found in any of positions 34 to 50, positions 69 to 148, positions 178 to 195, positions 207 to 242, positions 247 to 280 or positions 296 to 332 in the amino acid sequence represented by instant SEQ ID NO:2 in the immune inducer composition used in the methods of treating cancer claimed by the US Patent. One would have been motivated to and have a reasonable expectation of success to because the US Patent claims treating cancer with polypeptides found in instant SEQ ID NO:2, and Kurihara et al explicitly suggest making and using polypeptides consisting of 7 or more consecutive amino acids found in instant SEQ ID NO:2 as immune inducers for treating cancer that fall into the regions of positions 34 to 50, positions 69 to 148, positions 178 to 195, positions 207 to 242, positions 247 to 280 or positions 296 to 332 covering 73% of instant SEQ ID NO:2. Given the sequence of SEQ ID NO:2 is known, and methods of making peptides 7 or more consecutive amino acids from the known sequence for immune induction are known and disclosed by Kurihara et al, it is well within the level of the ordinary skilled artisan to make and use a polypeptide consisting of 7 or more consecutive amino acids from instant SEQ ID NO:2 based on the teaching of Kurihara et al.


15.	All other objections and rejections recited in the Office Action mailed September 8, 2020 are hereby withdrawn in view of amendments.


16.	Conclusion: Claim 17 is objected to. Claims 1-3, 9, 12-14, 16, 18-20 are rejected.

Conclusion
17.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788.  The examiner can normally be reached on Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Laura B Goddard/Primary Examiner, Art Unit 1642